 



AMENDMENT NO. 5 TO EMPLOYMENT AGREEMENT
     This Amendment No. 5 (this “Amendment”) to the Employment Agreement, by and
among MAPCO Express, Inc., (“Employer”), Delek US Holdings, Inc. (“Delek US”)
and Uzi Yemin (“Employee”), entered into and effective as of May 1, 2004, and
amended effective as of September 15, 2005, February 1, 2006, April 17, 2006 and
November 13, 2006 (the “Employment Agreement”), is dated as of July 23, 2007.
     WHEREAS, Employee, Employer and Delek US are parties to the Employment
Agreement; and
     WHEREAS, Employee, Employer and Delek US desire to amend Section 2(c)(2) of
the Employment Agreement to identify a new company-provided residence for
Mr. Yemin and to provide Mr. Yemin with an option to purchase the residence as
described below.
     NOW THEREFORE, in consideration of the mutual promises set forth in this
Amendment and intending to be legally bound, Employee, Employer and Delek US
agree as follows:
     1. The Employment Agreement is hereby amended by deleting the text of
Section 2(c)(2) in its entirety and replacing it with:
     “Housing Allowance.
(i) Employer or Delek US will purchase and provide Employee with rent-free
residence at the house located at 3901 Woodlawn Drive in Nashville, Tennessee
(the “Residence”). In the event that the purchase of the Residence does not
occur, Employer or Delek US will purchase and provide Employee with rent-free
residence at another location that is mutually acceptable to Employer or Delek
US and Employee.
(ii) Provided that Employee’s employment is not terminated due to the Employee’s
fraud, gross negligence or willful misconduct involving the Employer, Delek US
or its affiliates, conviction of, or plea of nolo contendere to, a felony or
crime involving moral turpitude, or material breach of any written agreement
between the Employee and the Employer, Delek US or any of its affiliates,
Employee shall have the option (the “Option”) to purchase the Residence from the
Employer or Delek US (as the case may be). The Option shall be exercisable at
any time during the period beginning upon the termination of his employment and
ending upon the earlier of six (6) months following the termination of his
employment; or two and one-half (21/2) months following the end of the calendar
year in which his employment terminates. The purchase price to be paid by
Employee for the Residence shall be the amount paid by Employer/Delek US for the
Residence at closing plus the cost of repairs and improvements to the Residence
paid or approved by Employer/Delek US at closing plus three percent (3%) of the
foregoing sum for each anniversary of the closing that occurs prior to the
Employee’s delivery of notice as set forth below. The Employee’s option to
purchase the Residence shall be exercised by the Employee’s delivery of notice
to Employer and Delek US under Section 8(g). Subsequent to the Employee’s
delivery of the aforesaid notice, Employer and/or Delek US (as the case may be)
shall negotiate in good faith a written purchase and sale contract for the
Residence containing a commitment to close the transaction within sixty
(60) calendar days following the full execution of the contract, and such other
terms and conditions that are reasonable and customary for similar transactions.
Employee shall be entitled to exercise the option to purchase the Residence
during the period set forth above notwithstanding any inference to the contrary
in Section 3(b)”;

 



--------------------------------------------------------------------------------



 



2
     2. The Employment Agreement is further amended by deleting the text “US
$2,000 per month” in Section 2(c)(3) and replacing it with “US $3,000 per
month.”
     3. This Amendment to the Employment Agreement shall have effect as of the
date hereof.
     4. Except as otherwise provided herein, the Employment Agreement shall
continue unchanged and in full force and effect.
     5. This Amendment may be executed in counterparts, each of which will be
deemed an original but all of which together shall constitute one and the same
agreement.
     IN WITNESS WHEREOF, the parties have executed this Amendment No. 5 to
Employment Agreement as of the date first above written.

          MAPCO Express, Inc.
    Employee:   By   /s/ John P. Colling, Jr.     /s/ Uzi Yemin    Name   John
P. Colling, Jr.     Uzi Yemin    Title   Vice President and Treasurer           
By   /s/ Joane Walker         Name   Joane Walker        Title   Vice President
and Chief Financial Officer        Delek US Holdings, Inc.
      By   /s/ John P. Colling, Jr.         Name   John P. Colling, Jr.       
Title   Vice President and Treasurer            By   /s/ Joane Walker        
Name   Joane Walker        Title   Vice President and Chief Financial Officer   
 

Amendment No. 5 • MAPCO Express, Inc. and Delek US Holdings, Inc. -w- Yemin •
July 23, 2007 •Page 2 of 2

 